JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia, the briefs filed by the parties, and on appellant’s supplements to his brief. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 340). It is
ORDERED AND ADJUDGED that the case be remanded to the district court for reconsideration in light of the Maryland Court of Special Appeals’ decision in Kissi v. EMC Mortgage Corp. of Texas (Md.Ct. Spec.App. No. 499, Aug. 13, 2009). That decision was issued after the district court dismissed appellant’s claims on grounds of res judicata and collateral estoppel. In the district court’s view, the judgment of the Circuit Court for Prince George’s County, Maryland, precluded appellant from relitigating his claims in federal court. The Maryland Court of Special Appeals, however, has vacated the Maryland Circuit Court judgment and remanded the case to the Circuit Court. Accordingly, the district court is directed to consider anew whether the claims in appellant’s complaint are precluded by res judicata and collateral estoppel, and if so, to what extent.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.